Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 02/14/2020 with claim 1-15 are pending in the Application   
 
Reason for allowance
 
 
2.	Claims 1-15 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
--“a second trench located on the side closer to the first plane and surrounded by the first trench,
 a first semiconductor region of a first conductivity type,
a second semiconductor region of a second conductivity type located between the first semiconductor region and the first plane, and
a third semiconductor region of the first conductivity type located between the second semiconductor region and the first plane;
a gate electrode located in the first trench; a first field plate electrode located between the gate electrode and the second plane in the first trench;
a second field plate electrode located in the second trench;
a gate insulating layer located between the gate electrode and the semiconductor layer;
a first insulating layer located between the first field plate electrode and the semiconductor layer;
a second insulating layer located between the second field plate electrode and the semiconductor layer;
a first electrode located on the side closer to the first plane and electrically connected to the third semiconductor region, the first field plate electrode, and the second field plate electrode; and
a second electrode located on a side of the semiconductor layer closer to the second plane. “--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Kawaguchi (US 2007/0194375) discloses a semiconductor device.

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

     
                    /THINH T NGUYEN/                    Primary Examiner, Art Unit 2897